

115 HR 3743 IH: Airline Freeze of Astronomical Increases in Rates Act
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3743IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to direct the Secretary of Transportation to issue
			 regulations to ensure airfare fairness in the wake of a disaster or
			 emergency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Airline Freeze of Astronomical Increases in Rates Act or the AirFAIR Act. 2.Excessive aviation ticket price increases during disasters (a)In generalSection 41712 of title 49, United States Code, is amended by adding at the end the following:
				
					(d)Excessive ticket price increases during disasters
 (1)In generalIt shall be an unfair or deceptive practice under subsection (a) for any ticket agent, air carrier, foreign air carrier, or other person offering to sell tickets for air transportation to impose an excessive increase in the price of such tickets in circumstances related to a disaster or emergency.
 (2)RegulationsThe Secretary shall issue regulations to establish standards for determining whether an increase in a ticket price is excessive for purposes of paragraph (1). At a minimum, the standards shall ensure that an increase of 30 percent or more is treated as being excessive.
 (3)DefinitionsIn this section, the term disaster or emergency means a disaster or emergency as declared by a State, the District of Columbia, or a territory or possession of the United States.
						.
			(b)Unfair ticket pricing practices
 (1)StudyThe Administrator of the Federal Aviation Administration shall conduct a study on whether any ticket agent, air carrier, foreign air carrier, or other person offering to sell tickets for air transportation has engaged in unfair practices in the sale of such tickets in circumstances related to a disaster or emergency.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report on the results of the study.
				